Name: 79/381/EEC: Commission Decision of 26 March 1979 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1977 on annuities relating to measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purpose of structural improvement (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-07

 Avis juridique important|31979D038179/381/EEC: Commission Decision of 26 March 1979 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1977 on annuities relating to measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purpose of structural improvement (Only the English text is authentic) Official Journal L 087 , 07/04/1979 P. 0036 - 0036****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 9 . ( 2 ) OJ NO L 326 , 27 . 11 . 1973 , P . 17 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . COMMISSION DECISION OF 26 MARCH 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO IRELAND OF EXPENDITURE INCURRED DURING 1977 ON ANNUITIES RELATING TO MEASURES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSE OF STRUCTURAL IMPROVEMENT ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/381/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/160/EEC OF 17 APRIL 1972 CONCERNING MEASURES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSES OF STRUCTURAL IMPROVEMENT ( 1 ), AS LAST AMENDED BY DIRECTIVE 73/358/EEC ( 2 ), AND IN PARTICULAR ARTICLE 12 ( 2 ) THEREOF , WHEREAS THE MEASURES TAKEN BY IRELAND TO IMPLEMENT DIRECTIVE 72/160/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 9 OF THE SAID DIRECTIVE ; WHEREAS IRELAND HAS SUBMITTED AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED ON ANNUITIES GRANTED DURING 1977 TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSES OF STRUCTURAL IMPROVEMENT ; WHEREAS SUCH APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM AND IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ) AND PAYMENTS ON ACCOUNT WHICH CAN BE AUTHORIZED ; WHEREAS AN EXAMINATION OF THE FIGURES PROVIDED SHOWS THAT ELIGIBLE EXPENDITURE OF POUND ST . 20 149.55 HAS BEEN INCURRED IN ACCORDANCE WITH DIRECTIVE 72/160/EEC ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 65 % THEREOF , I.E . POUND ST . 13 097.21 ; WHEREAS A PAYMENT ON ACCOUNT OF POUND ST . 10 061.78 HAS BEEN PAID PURSUANT TO ARTICLE 12 ( 3 ) OF DIRECTIVE 72/160/EEC AND ARTICLE 4 ( 1 ) OF DECISION 74/581/EEC ; WHEREAS THE BALANCE OF POUND ST . 3 035.43 SHOULD THEREFORE BE PAID TO THE MEMBER STATE ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY IRELAND DURING 1977 IN RESPECT OF ANNUITIES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSES OF STRUCTURAL IMPROVEMENT SHALL BE POUND ST . 13 097.21 . THE BALANCE OF THE CONTRIBUTION , I.E . POUND ST . 3 035.43 , SHALL BE PAID TO IRELAND . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 26 MARCH 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT